Per curiam:
The plaintiff, who is the appellant in this ease, filed a motion that the cause stand continued until December 1th next, for the purpose of allowing her an opportunity to' make application to the court below for an amendment to her bill of exceptions. There were filed in this court, with the bill of exceptions, a transcript of the testimony duly certified by the official stenographer of the circuit court; plaintiff’s motion for a new trial; and certain exhibits, but neither the transcript, motion nor exhibits were made part of the bill of exceptions by any reference contained in the bill itself. The object of the motion is to secure the necessary delay to enable the plaintiff to apply for an amendment in the circuit court which will incorporate those matters in her bill of exceptions and make them a part thereof. The motion is accompanied by the affidavit of A. Gr. Odrrea, attorney for the plaintiff, who deposes that the transcript and papers mentioned were “omitted by oversight” though intended to be referred to and incorporated in the bill of exceptions.
■Such applications as this are not looked upon with favor by *678courts as they are liable to conduce to loose practice on the part of attorneys. We are not disposed to extend the granting of such relief as is here sought beyond the limits which have heretofore been recognized. On the authority of Magoon v. Ahmi, 11 Haw. 233, the motion is granted. That case was cited in Kapiolani Estate v. Thurston, 16 Haw. 147, as authority for the rule that a bill of exceptions may be amended in such a way as to make the exceptions already incorporated available, as by making the transcript of the evidence a part of the bill by reference thereto.
E. A. DoutMtt for the motion.
C. II. Olson contra.